[***] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE OMITTED
PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED.

Exhibit 10.3_

[gq2jml0zqpqg000001.jpg]

 

 

14 January 2020

 

Via Electronic Mail

Fresenius Kabi Deutschland GmbH

Else-Kröner-Straße 1

61352 Bad Homburg

Attention: Dr. Christian Hauer

 

Re:  Side Letter to Supply Agreement

 

Dear Mr. Hauer:

 

Reference is made to the Amended and Restated Manufacturing and Supply Agreement
between Fresenius Kabi Deutschland GmbH (“Fresenius Kabi”) and Cerus Corporation
(“Cerus”), effective July 1, 2015, as amended from time to time (the
“Agreement”). Capitalized terms used but not otherwise defined in this side
letter agreement (the “Letter Agreement”) shall have the meanings ascribed to
them in the Agreement.

 

This Letter Agreement sets forth the understanding between Cerus and Fresenius
regarding additional terms and conditions relating to the payment terms for
production volumes from December 2019 through June 30, 2020 (the “Letter
Term”).  

 

The parties hereby acknowledge and agree that, during the Letter Term, Cerus
will pay for production volumes in excess of any firm purchase order set forth
in the rolling forecast described in Section 2.4 of the Agreement (the “Excess
Production Volume”) up to [***] within [***] after the date of Fresenius Kabi’s
invoice related to the applicable Manufactured Product. The payment terms for
Excess Production Volume above [***] shall be [***]; provided however, that
during the Letter Term, Fresenius Kabi shall not [***] without Cerus’ prior
written consent.

 

For the avoidance of doubt, this Letter Agreement and the Agreement constitute
the entire agreement between Cerus and Fresenius Kabi with respect to the
subject matter described herein. Except as otherwise set forth herein, the terms
of the Agreement shall continue in full force and effect after the date
hereof.  

 

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing below and returning the signed copy to my attention. This
Letter Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

 

 

Best Regards,

 

CERUS CORPORATION

 

 

By: /s/ William M. Greenman

Name: William M. Greenman

Title:  Chief Executive Officer and President

 

By: /s/ Kevin D. Green

Name: Kevin D. Green

Title: Chief Financial Officer and Vice President, Finance

 

 

 

--------------------------------------------------------------------------------

[gq2jml0zqpqg000001.jpg]

 

ACKNOWLEDGED AND AGREED:

 

FRESNIUS KABI DEUTSCHLAND GmbH

 

 

By: /s/ Christian Hauer

Name: Christian Hauer

Title:   President, Transfusion Medicine & Cell Therapies Division

 

 

By:  /s/ Dirk Roehner

Name: Dirk Roehner

Title: Chief Financial Officer, Transfusion Medicine & Cell Therapies Division

 

 

 

 

 

cc:Chrystal Menard, Chief Legal Officer and General Counsel, Cerus Corporation

Marcel Kirsch, Director Finance & Controlling, Global Operations Disposables –
Transfusion Medicine & Cell Therapies Division

Scott Day, Vice President and Chief IP Counsel, Transfusion Medicine & Cell
Therapies Division

 

 

 

 

 

 

 

Cerus Corporation1220 Concord Avenue, Concord, CA US 94520T 925 288 6000F 925
288 6001cerus.com

 

[***] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE OMITTED
PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED.